ORDER

PER CURIAM.
Maurice Jones (“Defendant”) appeals from the judgment of the trial court entered after a jury convicted him of five counts of assault in the first degree, five counts of armed criminal action associated respectively with each count of assault, and one count of discharging a firearm at a motor vehicle. Defendant contends that the trial court erred in joining his trial with that of co-defendant Scott Williams and in failing to sever the trials.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).